Name: Commission Regulation (EEC) No 3555/87 of 26 November 1987 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 87 Official Journal of the European Communities No L 337/53 COMMISSION REGULATION (EEC) No 3555/87 of 26 November 1987 fixing the import levies on frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in -particular Article 12 (8) thereof, Having regard to the opinion of the Monetary Committee , Whereas under Article 9 of Regulation (EEC) No £05/68 a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percen ­ tage of the basic levy ; Whereas, in respect of the types of frozen meat listed in section (b) of the Annex to the said Regulation under subheading 02.01 A II b) 1 , the basic levy is determined on the basis of the difference between :  the guide price multiplied by a coefficient represen ­ ting the ratio existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question , presented in the same form, and the average price of adult bovine animals , and  the Community free-at-frontier offer price for frozen meat, plus the amount of the customs duty and a stan ­ dard amount representing the specific costs of the import operations ; Whereas, by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of the levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 31 14/83 (4), the abovementioned coefficient, calculated in accordance with the rules laid down in Article 1 1 (2) (a) of Regulation (EEC) No 805/68 , has been fixed at 1-69 units of account and the standard amount referred to in Article 1 1 (2) (b) of the said Regulation has been fixed at 6,65 ECU ; Whereas, if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the follo ­ wing percentage of the basic levy : (a) 75 % where the market price is less than or equal to 1 02 % of the guide price ; (b) 50 % where the market price is more than 102 % and less than or equal to 104 %" of the guide price ; (c) 25 % where the market price is more than 1 04 % and less than 106% of the guide price ; (d) 0 % where the market price is more than 106 % of the guide price ; Whereas, if it is found -that the price of adult bovine animals on representative Community markets is equal to or less than the guide price, the levy applicable equals the following percentage of the basic levy : (a) 100 % where the market price is more than or equal to 98 % of the guide price.;" (b) 105 % where the market price is less than 98 % and more than or equal to 96 % erf the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114% where the market price is less than 90 %r of the guide price ; Whereas the guide prices for adult bovine animals to be applied from 6 July 1987 have been fixed by Council Regulation (EEC) No 1891 /87 (*) ; Whereas the Community free-at-frontier offer price for frozen meat is determined by reference to the world market price based on the most representative purchasing possibilities, as regards quality and quantity, recorded over a certain period preceding the fixing of the basic levy, taking into account in particular :  foreseeable developments on the market in frozen meat,  the most representative prices on third country markets for fresh and chilled meat of a category which is competitive with frozen meat,  past experience ; Whereas the basic levy on the types of frozen meat listed in section (b) of the Annex to Regulation (EEC) No 805/68 under subheadings 02.01 A II b) 2 to 4 is equal to the basic levy fixed for the product falling within subhea ­ ding 02.01 A II b) 1 , multiplied by a standard coefficient(') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 75, 23 . 3 . 1977, p. 10 . (4) OJ No L 303 , 5 . 11 . 1983, p. 16 . n OJ No L 182, 3 . 7 . 1987. No L 337/54 Official Journal of the European Communities 27 . 11 . 87 fixed for each of the products in question ; whereas these coefficients were fixed in Annex II to Regulation (EEC) No 586/77 ; times in one period of seven days, the price of each cate ­ gory and quality is equal to the arithmetic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each category and quality is equal to the average , weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77, of the prices recorded in the surplus and deficit zones ,; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II ; Whereas, for the purpose of fixing the free-at-frontier offer prices, offer prices that do not correspond to real purchasing possibilities or that relate to unrepresentative quantities should not be taken into account ; whereas offer prices should also be excluded when the movement of prices in general or the information available gives reason to believe tha:t they are unrepresentative of the true trend of prices in the country of origin ; Whereas, where the free-at-frontier offer price for frozen meat differs by less than one unit of account per 100 kilo ­ grams from that previously used for the calculation of the levy, the latter price should be retained ; Whereas prices for the different categories and qualities not obtained from prices which are 'live weight excluding tax', are multiplied by the live weight conversion coeffi ­ cients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the correc ­ tive amounts fixed in the said Annex ; Whereas pursuant to Article 12 (6) of Regulation (EEC) No 805/68 the price of adult bovine animals on represen ­ tative Community markets is the price established on the basis of prices recorded over a period to be determined on the representative market or markets of each Member State for the various categories of adult .bovine animals or of meat from such animals, taking into account the size of each of these categories and the relative size of the bovine herd of each Member State ; Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affecting the normal trend of prices recorded on their markets, the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, in the absence of information , prices recorded on representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas, for such period as the price of adult bovine animals recorded on representative Community markets differs by less than 0,24 ECU per 100 kilograms of live weight from the price previously used, the latter is retained ; Whereas the prices of- adult bovine animals recorded on the representative market or markets of s each Member State are equal to the average, weighted by the relevant coefficients, of the prices for the various qualities of adult bovine animals or meat of such animals over a period of seven days in that Member State at a particular wholesale marketing stage ; whereas , the price of adult bovine animals recorded on the representative market or markets of the United Kingdom shall be corrected by the amount of the premium granted to producers under Regulation (EEC) No 1347/86 ('), as last amended by Regulation (EEC) No 467/87 (2) ; whereas the representative markets, categories and qualities of products and weighting coeffi ­ cients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EEC) No 3003/87 (4) ; Whereas the levies must be so fixed that obligations arising from international agreements concluded by the Community continue to be fulfilled ; \ Whereas Council Regulation (EEC) No 486/85 (*), as last amended by Regulation (EEC) No 1821 /87 (*), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ; Whereas the various cuts of frozen meat are defined in Regulation (EEC) No 586/77 ; Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; for representative markets held several (') OJ No L 119, 8 . 5 . 1986, p. 40 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 77, 25 . 3 . 1977, p. 1 . (4) OJ No L 285, 8 . 10 . 1987, p. 11 0 OJ No L 61 , 1 . 3 . 1985, p . 4 . fa OJ No L 172, 30 . 6 . 1987, p . 102. 27. 11 . 87 Official Journal of the European Communities No L 337/55 rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2), as last amended by Regula ­ tion (EEC) No 1 636/87 (3),  for other currencies, an exchange rate based on the . arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient, Whereas, having regard to the provisions of the aforemen ­ tioned Regulations, and in particular to the information and quotations known to the Commission, the levies on frozen beef and veal should bis as set out in the Annex hereto, Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68 , the nomenclature provided for in this Regula ­ tion is incorporated in the Common Customs Tariff ; Whereas the levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in the period between two fixings where the basic levy is altered, or in these case of changes in the prices recorded on Community representative markets ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (') introduces, with effect from 1 January 1988 , a new 'combined nomenclature' which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the entry into force of the combined nomencla ­ ture will entail an amendment to Regulation (EEC) No 805/68 and, therefore , to the list of products for which levies are set ; whereas in some cases the amounts from 1 January 1988 cannot, therefore, be determined at this stage ; whereas accordingly, this fixing should, exception ­ ally, apply until 31 December 1987 only, the amounts from 1 January 1988 being set at a later stage ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to- each other at any given moment within a band of 2,25 % , a rate of exchange based on their central HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex from 7 to 31 December 1987 . - Article 2 This Regulation shall enter into force on 7 December 1987. This Regulation shall be binding in its entirety and directly applicable in =all Member States . Done at Brussels, 26 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 164, 24 . 6 . 1985, p. 1 . (3) OJ No L 153, 13 . 6 . 1987, p. 1 .(') OJ No L 256, 7 . 9 . 1987, p. 1 . No L 337/56 Official Journal of the European Communities 27. 11 . 87  ANNEX to the Commission Regulation of 26 November 1987 fixing the import levies 6n frozen beef and veal (*) (ECU/ 100 kg) CCT heading No Levy 02.01 A II b) 1 02.01 A lib) 2 02.01 A lib) 3 02.01 All b)4aa) 02.01 All b)4bb) 11 02.01 A II b) 4 bb) 22 (b) 02.01 A lib) 4 bb) 33  Net weight  224,619 179,695 (a) 280,774 336,928 280,774 (a) 280,774 (a) 386,344 (a) (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and territories . (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions . (b) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .